Citation Nr: 1104225	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right shoulder tendonitis and impingement syndrome.  

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 

3.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to April 1968 
and from January 2004 to March 2005, with additional service in 
the National Guard.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which the RO, in pertinent part, granted 
service connection and assigned an initial 10 percent rating for 
right shoulder tendonitis and impingement syndrome, granted 
service connection and assigned an initial noncompensable (0 
percent) rating for right ear hearing loss, and granted service 
connection and assigned an initial 10 percent rating for 
tinnitus.  Each grant of service connection was effective March 
31, 2005.  The RO also denied service connection for left ear 
hearing loss.  

In a June 2009 rating decision, the RO granted service connection 
for left ear hearing loss, representing a full grant of the 
benefit sought with respect to this claim.  In light of the grant 
of service connection, the claim for a higher rating for hearing 
loss was recharacterized as entitlement to a higher rating for 
bilateral hearing loss, as reflected in a June 2009 supplemental 
statement of the case (SSOC).   

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection, the Board 
has characterized the issues on appeal in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

The issues of entitlement to an initial rating in excess of 10 
percent for right shoulder tendonitis and impingement syndrome 
and entitlement to an initial compensable rating for bilateral 
hearing loss are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Tinnitus is assigned a 10 percent rating, the maximum rating 
authorized under Diagnostic Code 6260; there is no evidence that 
the Veteran's tinnitus has necessitated frequent periods of 
hospitalization or has resulted in marked interference with his 
employment, so as to merit extraschedular consideration. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular or 
extraschedular rating in excess of 10 percent for tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
apply to all elements of a claim.

The Board notes that the request for a higher initial rating is a 
downstream issue from the grant of the benefit sought, which was 
initiated by a notice of disagreement.  The Court has held that, 
as in this case, once a notice of disagreement from a decision 
establishing service connection and assigning the rating and 
effective date has been filed, the notice requirements of 38 
U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable decision 
with respect to downstream elements...."  Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008).  Moreover, as will be further 
discussed below, this claim is being denied as a matter of law; 
therefore, no further development under the VCAA is warranted.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending matter 
and could have no application as a matter of law).

Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, where, as here, the question for 
consideration is entitlement to a higher initial rating since the 
grant of service connection, evaluation of the medical evidence 
since the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

The Veteran is currently in receipt of a 10 percent rating for 
tinnitus, pursuant to Diagnostic Code 6260.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2010).  

6260
Tinnitus, recurrent
1
0
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both ears, 
or in the head. 
Note (3): Do not evaluate objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may or 
may not be pathologic) under this diagnostic code, but evaluate 
it as part of any underlying condition causing it. 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court held 
that the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S.  Court of 
Appeals for the Federal Circuit (Federal Circuit).  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal  Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation of its own regulations, 38 C.F.R. §  4.25(b) and 
Diagnostic Code 6260, which limits a veteran to a  single 
disability rating for tinnitus, regardless of whether  the 
tinnitus is unilateral or bilateral.  

In this case, the Veteran's tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  See 38 C.F.R. 
§4.87, Diagnostic Code 6260 (2010).  After reviewing the entire 
claims folder the Board further finds there is no evidence of any 
unusual or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization related to 
this service-connected tinnitus disability that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.   Rather, the record reflects that the 
Veteran has remained employed.  In this regard, during an April 
2007 VA audiology examination, the Veteran reported that he had 
been working from 1968 to the present as an owner operator truck 
driver and was also a construction crane operator.  More 
recently, during an April 2009 VA joints examination, the Veteran 
indicated that he was currently doing a lighter job, adding that 
he was not able to do his normal crane operating as he could not 
get up, down, and off the crane, or do heavy work with his right 
shoulder.  There is simply no indication that his tinnitus has 
caused marked interference with employment.    

Consequently, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

As there is also no legal basis upon which to award a higher 
initial rating for tinnitus, this claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

The Board's review of the claims file reveals that further action 
on the claims remaining on appeal is warranted.  

The record reflects that there are outstanding VA treatment 
records which are potentially pertinent to the claims remaining 
on appeal.  In this regard, service treatment records from the 
Veteran's National Guard service include a March 2006 Physical 
Profile which reflects that he had had chronic right shoulder 
pain since September 2004 and was seen at the VA Hospital.  A 
June 2008 Report of Contact reflects that the Veteran indicated 
that he tried to get help for his right shoulder with the 
Cleveland VA Medical Center (VAMC), but no one would call him 
back, so he had right shoulder surgery performed at a private 
facility in March2008.  He added that he was treated at the 
Waterloo Clinic (likely the Akron Community Based Outpatient 
Clinic (CBOC) located on Waterloo Road).  In addition, an April 
2009 VA audiology examination indicated that there were hearing 
test results dated June 13, 2005 from the Cleveland VAMC.  These 
are not in the claims folder.

Despite the foregoing, no records of VA treatment are currently 
associated with the claims file.  As any records of VA treatment 
regarding the right shoulder and/or hearing loss are potentially 
pertinent to the appeal and within the control of VA, they should 
be obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  

In addition, the Veteran's right shoulder disability was most 
recently evaluated during VA examination in April 2009.  He 
described some weakness, stiffness, occasional ache, and soreness 
in the shoulder.  While he indicated that he could not do any 
overhead work or heavy pushing and pulling, he stated that he 
could do normal daily activities.  In her September 2010 Informal 
Hearing Presentation (IHP), the Veteran's representative 
indicated that, because of pain and weakness, the Veteran did not 
use his arm further than shoulder level, and there was no 
overhead movement.  The Veteran is entitled to a new VA 
examination where there is evidence (including his statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. 
App. at 381; VAOPGCPREC 11-95 (1995).  As the claim is being 
remanded, the Board finds that the Veteran should be afforded an 
additional VA examination to evaluate his service-connected right 
shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for any of the disabilities 
remaining on appeal.  Of particular interest 
are records of treatment from the Cleveland 
VAMC, to include the Akron CBOC.  After the 
Veteran has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA joints 
examination, to evaluate the right shoulder 
disability.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should set forth all 
examination findings, along with a complete 
rationale for any conclusions reached.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on April 20, 2009).  
The examination must respond to the 
instructions contained therein.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


